Citation Nr: 0407047	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  01-05 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at law


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to June 1970 
and from March 1976 to March 1978.  Service in Vietnam is 
indicated by the evidence of record.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a February 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (the RO).  

The prior procedural history of this case is significant for 
a Board development action initiated by memorandum dated in 
April 2002.  Further discussion of this matter will be set 
forth below.

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

After having considered the record on appeal, the Board 
concludes that this case must be remanded to ensure 
compliance with the Board's development memorandum of April 
2002.

Pursuant to the Board's April 2002 request for additional 
development, the veteran was advised by letter in March 2003 
that he would be scheduled for a VA compensation examination 
to evaluate his service-connected PTSD.  Thereafter, the 
requested VA PTSD examination was conducted in May 2003.  
However, the veteran's VA claims folder was not reviewed by 
the examiner in connection with the examination, contrary to 
the Board's specific instructions set forth in its 
development memorandum of April 2002.  The United States 
Court of Appeals for Veterans Claims has held that 
substantial compliance with development ordered by the Board 
at the RO level must be achieved.  See Stegall v. West, 11 
Vet. App. 268 (1998).  For these reasons, the Board will 
return this case to the agency of original jurisdiction for 
completion of an addendum report to the May 2003 VA PTSD 
examination.

The Board also notes that the RO reviewed the evidence in the 
veteran's vocational rehabilitation folder at the time it 
issued its supplemental statement of the case in November 
2001.  The RO indicated that there was nothing pertinent in 
this folder with regard to the veteran's PTSD.  The Board is 
not bound by this determination but rather is required to 
evaluate all evidence of record.  See 38 U.S.C.A. § 7104 
(West 2002).  Because the vocational rehabilitation folder 
was evidence reviewed by the RO, it should be associated with 
the veteran's claims folder in connection with this appeal.

In addition, the Board believes that because the veteran's 
sole service-connected disability is his PTSD, a social and 
industrial survey should be completed in view of his claim 
that he no longer is able to work due to the severity of this 
disability.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  The veteran's VA vocational 
rehabilitation folder should be obtained 
and be associated with his VA claims 
folder.

2.  A VA social and industrial survey 
should be then be conducted.  The 
individual conducting the survey should 
express an opinion with complete 
rationale as to the impact of the 
veteran's service-connected PTSD on his 
ability to secure or follow a 
substantially gainful occupation.

3.  VBA should refer the claims folder 
and vocational rehabilitation file to the 
May 2003 psychiatric examiner for an 
addendum to the examination report 
provided.  The addendum should address 
the severity of the veteran's PTSD based 
on the May 2003 examination results read 
together with review of all the evidence 
in the claims folder.  If the May 2003 
examiner believes that further 
examination of the veteran is necessary, 
such should be scheduled.  If the May 
2003 psychiatric examiner is unavailable, 
the VBA should arrange for an appropriate 
VA physician to review the claims folder, 
examine the veteran if deemed necessary 
and provide the requested information.

4.  Upon completion of the above, VBA 
must readjudicate the issues on appeal 
with consideration of all additional 
evidence and argument received since 
issuance of the December 2003 
supplemental statement of the case.  If 
any benefits sought on appeal remain 
denied, the veteran and his attorney 
should be furnished a supplemental 
statement of the case and provided 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).


  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


